     Case 1:14-md-02542-VSB-SLC Document 668 Filed 08/19/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          8/19/2019


 IN RE: KEURIG GREEN MOUNTAIN
 SINGLE-SERVE COFFEE ANTITRUST                      Case No. 1:14-md-02542-VSB-HBP
 LITIGATION

 This Document Relates to:
                                                    [STIPULATED] [PROPOSED] AMENDED
 ALL ACTIONS                                        CASE MANAGEMENT PLAN AND
                                                    SCHEDULING ORDER



VERNON S. BRODERICK, United States District Judge:
Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby adopts the
following Stipulated Amended Case Management Plan and Scheduling Order:
   1. The Preliminary Case Management Plan and Scheduling Orders, dated November 14,
      2016 (ECF No. 354-1) and March 8, 2019 (ECF No. 545), shall remain in force and
      effect, except as provided herein.

   2. Without leave of the Court, additional parties must be joined no later than January 23,
      2020.

   3. Fact Discovery

           a. All fact discovery (including depositions of fact witnesses) shall be completed by
              March 19, 2020.

           b. Interrogatories (except for contention interrogatories) shall be served no later than
              December 19, 2019.

           c. Contention Interrogatories and Requests for Admission shall be served no later
              than April 9, 2020.

   4. Expert Discovery

           a. All expert discovery shall be completed by November 20, 2020.

           b. The deadline for parties to disclose the identity of any expert witnesses under Fed.
              R. Civ. P. 26(a)(2) is March 31, 2020. Parties may designate rebuttal expert
              witnesses consistent with Fed. R. Civ. P. 26(a)(2)(D)(ii) by April 30, 2020.

           c. Any Plaintiff or Counterclaim-Plaintiff that wishes to submit a report from an
              expert witness must submit that report, as required by Fed. R. Civ. P. 26(a)(2)(B),
              by May 20, 2020.

                                                1
  Case 1:14-md-02542-VSB-SLC Document 668 Filed 08/19/19 Page 2 of 4



       d. Any Defendant or Counterclaim-Defendant that wishes to submit a report from an
          expert witness must submit that report as required by Fed. R. Civ. P. 26(a)(2)(B)
          by August 21, 2020.

       e. Any Plaintiff or Counterclaim-Plaintiff seeking to submit a response to any report
          submitted by Defendant or Counterclaim-Defendant on behalf of its expert
          witness must submit that report by October 8, 2020.

       f. Depositions of expert witnesses shall be completed by November 20, 2020. The
          Parties shall cooperate to schedule depositions during the months of October and
          November.

       g. Except by leave of court, each expert witness may be deposed only once.

5. The Court will conduct a post-discovery conference on __________________
                                                              December 18, 2020      at
   ______________. [To be completed by the Court.] No later than fourteen (14) days in
    3:00 p.m.
   advance of the conference, the parties are to submit a joint letter updating the Court on
   the status of the case, including but not limited to whether either party intends to file a
   dispositive motion and what efforts the parties have made to settle the action.

       a. If either party contemplates filing a dispositive motion, the post-discovery
          conference will function as a pre-motion conference required by Rule 4.A of the
          Court’s Individual Rules and Practices. Pre-motion letters are to be submitted by
          __________________. [To be completed by the Court.]

               i. The parties shall meet and confer concerning any issues related to the
                  authentication and admissibility of evidence before dispositive motions are
                  filed.

       b. If neither party contemplates a dispositive motion, the post-discovery conference
          will function as a pretrial conference at which a trial date will be set.

6. Class Certification

       a. Direct Purchaser Plaintiffs and Indirect Purchaser Plaintiffs (together, “Class
          Plaintiffs”) shall file and serve their motions for class certification by December
          17, 2020.

       b. Defendants shall file and serve their opposition to class certification by February
          19, 2021.

       c. Class Plaintiffs shall file and serve their replies in support of class certification by
          April 15, 2021.

7. Dispositive Motions

       a. All dispositive motions shall be filed and served on April 16, 2021. Should either
          party seek to file a dispositive motion prior to this date, that party must first meet

                                              2
  Case 1:14-md-02542-VSB-SLC Document 668 Filed 08/19/19 Page 3 of 4



           and confer in good faith with the opposing party to determine whether that issue is
           appropriately ripe for a dispositive motion.

       b. Opposition to dispositive motions shall be filed by May 27, 2021.

       c. Replies to dispositive motions shall be filed by July 9, 2021.

8. Daubert Motions

       a. All Daubert motions relating to Defendant’s class certification experts shall be
          filed by December 17, 2020.

       b. All oppositions to Daubert motions relating to Defendant’s class certification
          experts, and all Daubert motions relating to Class Plaintiffs’ class certification
          experts, including as to any non-class issues on which such experts opine, shall be
          filed by February 19, 2021.

       c. All oppositions to Daubert motions relating to Class Plaintiffs’ class certification
          experts, including as to any non-class issues on which such experts opine, shall be
          filed by April 15, 2021.

       d. All Daubert motions relating to experts not opining on class certification issues
          shall be filed by April 16, 2021.

       e. All oppositions to Daubert motions relating to experts not opining on class
          certification issues shall be filed by May 27, 2021.

       f. All replies to Daubert motions relating to experts not opining on class
          certification issues shall be filed by July 9, 2021.

       g. Except by leave of court, each expert witness shall be subject to only one Daubert
          motion.

9. The stipulation and entry of this Case Management Plan and Scheduling Order, and the
   dates provided herein, are without prejudice to any party’s right to seek permission from
   the Court for modification of the schedule following the disclosure of expert witnesses.
   After disclosure of expert witnesses, and no later than May 20, 2020, the parties shall
   meet and confer in good faith regarding whether any modifications to the schedule herein
   are appropriate.

10. Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
    required by Rule 6 of the Court’s Individual Rules and Practices shall be due April 16,
    2021, or if any dispositive motion is filed, 60 days from the Court’s decision on such
    motion. This case shall be trial ready 120 days from the close of discovery or from the
    Court’s decision on any dispositive motion.

11. Counsel for the parties do not propose an alternative dispute resolution for this case.


                                             3
     Case 1:14-md-02542-VSB-SLC Document 668 Filed 08/19/19 Page 4 of 4



   12. The length of any trial is yet to be determined.

   13. The stipulation and entry of this Case Management Plan and Scheduling Order, and the
       dates provided herein, are without prejudice to Plaintiffs’ and Counterclaim-Plaintiff’s
       right to seek leave of Court to update their damages calculations to the time of trial.

   14. Each Plaintiff reserves all rights to join any other motion, opposition or reply filed by any
       other Plaintiff.

SO ORDERED.

        August 19, 2019
Dated: ________________________                              _________________________
       New York, NY                                          Hon. Vernon S. Broderick
                                                             United States District Judge




                                                 4
